Citation Nr: 1451974	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  13-00 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to February 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Houston, Texas, currently has jurisdiction over this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2013 substantive appeal, the Veteran requested a Board hearing in connection with his appeal to be held in Washington, D.C.  However, in April 2014, less than 90 days after he was notified of the certification of his appeal to the Board, he submitted a request for a travel board hearing.  Applicable regulations specify that a Veteran has 90 days from notification of certification to request a personal hearing from the Board.  38 C.F.R. § 20.1304(a) (2014).  Despite this request, VA scheduled a Board hearing to be held in Washington, D.C., in August 2014.  Within 60 days of receiving the notice of that hearing, the Veteran again reiterated his preference for a travel board hearing and indicated he could not attend the hearing scheduled for August 2014.  As the Veteran's request for a Travel Board hearing was made within the 90 day period after certification and the Veteran's request to reschedule the August 2014 hearing was made within 60 days of his notification of that hearing, the Board must grant his request for a travel board hearing.  A remand is therefore necessary to schedule the requested hearing.


	(CONTINUED ON NEXT PAGE)






Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran.  The hearing should be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



